DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1, 9, and 11–22 is/are pending.
Claim(s) 2–8 and 10 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim(s) 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the at least one of carbon, a hydroxide, an oxide, a carbide, a nitride, a fluoride, a hydrocarbon molecule, or a polymer compound" in lines 2–3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claim(s) 1, 9, 11–14, and 16–22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 102122708 A, hereinafter Chen) in view of Kitagawa et al. (US 2014/0322613 A1, hereinafter Kitagawa).
Regarding claims 1, 21, and 22, Chen discloses a negative electrode active material (FIG. 1, [0104]) comprising:
a core portion (1) containing at least one of silicon, tin, or germanium (see Si, [0104]); and
a covering portion (3) covering at least a part of a surface of the core portion (FIG. 1, [0104]), wherein
the covering portion (3) contains a phosphoric acid-containing compound (see Li3PO4, [0036]),
wherein the phosphoric acid-containing compound is represented by Formula (1) (see Li3PO4, [0036]):
Li-zPxOy … (1) (see Li3PO4, [0036])
wherein z is 0.1 ≤ z ≤ 3, x is 0.5 ≤ x ≤ 2, and y is 1 ≤ y ≤ 5 (see Li3PO4, [0036]),
wherein the core portion is selected from the group consisting of crystalline silicon, amorphous silicon, silicon oxide, a silicon alloy, crystalline tin, amorphous tin, tin oxide, a tin alloy, crystalline germanium, amorphous germanium, germanium oxide, or a germanium alloy (see Si, [0013]), and
wherein the covering portion further contains a Li3PO4-Li4SiO4-based mixed glass (see inorganic material, [0036]).

wherein the covering portion is a thin film having an average thickness of 8 nm or less;
wherein the average thickness ranges from 3 nm to 5 nm; and
wherein the phosphoric acid-containing compound and the at least one of carbon, a hydroxide, an oxide, a carbide, a nitride, a fluoride, a hydrocarbon molecule, or a polymer compound are contained in at least one layer of the covering portion.
Kitagawa discloses an active material (21) comprising a covering portion (3, 4) containing a phosphoric acid-containing compound (3, [0054]) and at least one of carbon (4), a hydroxide, an oxide, a carbide, a nitride, a fluoride, a hydrocarbon molecule, or a polymer compound in at least one layer of the covering portion (FIG. 3, [0045]), wherein the covering portion (3, 4) is a thin film having an average thickness of 8 nm or less (see thickness, [0055]), and wherein the average thickness ranges from 3 nm to 5 nm (see thickness, [0055]) to improve internal resistance (see thickness, [0055]). Chen and Kitagawa are analogous art because they are directed to active materials with lithium phosphate-containing covering portions. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the covering portion of Chen with the thickness and carbon of Kitagawa in order to improve internal resistance.
Regarding claim 9, modified Chen discloses all claim limitations set forth above and further discloses a negative electrode active material:
the core portion has a particulate shape, a layered shape, or a three-dimensional shape (FIG. 1, [0104]).
claim 11, modified Chen discloses all claim limitations set forth above and further discloses a negative electrode active material:
wherein the covering portion covers the core portion as a whole (FIG. 1, [0104]).
Regarding claim 12, Chen discloses a negative electrode comprising a negative electrode active material (FIG. 4, [0081]) including:
a core portion (1) containing at least one of silicon, tin, or germanium (see Si, [0104]); and
a covering portion (3) covering at least a part of a surface of the core portion (FIG. 1, [0104]), wherein
the covering portion (3) contains a phosphoric acid-containing compound (see Li3PO4, [0036]),
wherein the phosphoric acid-containing compound is represented by Formula (1) (see Li3PO4, [0036]):
Li-zPxOy … (1) (see Li3PO4, [0036])
wherein z is 0.1 ≤ z ≤ 3, x is 0.5 ≤ x ≤ 2, and y is 1 ≤ y ≤ 5 (see Li3PO4, [0036]),
wherein the core portion is selected from the group consisting of crystalline silicon, amorphous silicon, silicon oxide, a silicon alloy, crystalline tin, amorphous tin, tin oxide, a tin alloy, crystalline germanium, amorphous germanium, germanium oxide, or a germanium alloy (see Si, [0013]), and
wherein the covering portion further contains a Li3PO4-Li4SiO4-based mixed glass (see inorganic material, [0036]).
Chen does not explicitly disclose:
wherein the covering portion is a thin film having an average thickness of 8 nm or less.
Kitagawa discloses an active material (21) comprising a covering portion (3, 4) containing a phosphoric acid-containing compound (3, [0054]) wherein the covering portion (3, 4) is a thin film having an average thickness of 8 nm or less (see thickness, [0055]) to improve internal resistance (see thickness, [0055]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the covering portion of Chen with the thickness of Kitagawa in order to improve internal resistance.
Regarding claim 13, Chen discloses a battery comprising a negative electrode containing a negative electrode active material; a positive electrode; and an electrolyte (see battery, [0100]), wherein the negative electrode active material comprises:
a core portion (1) containing at least one of silicon, tin, or germanium (see Si, [0104]); and
a covering portion (3) covering at least a part of a surface of the core portion (FIG. 1, [0104]), wherein
the covering portion (3) contains a phosphoric acid-containing compound (see Li3PO4, [0036]),
wherein the phosphoric acid-containing compound is represented by Formula (1) (see Li3PO4, [0036]):
Li-zPxOy … (1) (see Li3PO4, [0036])
wherein z is 0.1 ≤ z ≤ 3, x is 0.5 ≤ x ≤ 2, and y is 1 ≤ y ≤ 5 (see Li3PO4, [0036]),
wherein the core portion is selected from the group consisting of crystalline silicon, amorphous silicon, silicon oxide, a silicon alloy, crystalline tin, 
wherein the covering portion further contains a Li3PO4-Li4SiO4-based mixed glass (see inorganic material, [0036]).
Chen does not explicitly disclose:
wherein the covering portion is a thin film having an average thickness of 8 nm or less.
Kitagawa discloses an active material (21) comprising a covering portion (3, 4) containing a phosphoric acid-containing compound (3, [0054]) wherein the covering portion (3, 4) is a thin film having an average thickness of 8 nm or less (see thickness, [0055]) to improve internal resistance (see thickness, [0055]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the covering portion of Chen with the thickness of Kitagawa in order to improve internal resistance.
Regarding claim 14, modified Chen discloses all claim limitations set forth above and further discloses a battery:
wherein the electrolyte contains an electrolytic solution (see organic electrolytic solution, [0100]).
Regarding claim 16, Chen discloses a battery pack comprising a battery; and a control unit configured to control the battery, wherein the battery comprises a negative electrode containing a negative electrode active material; a positive electrode; and an electrolyte (see secondary lithium ion battery, [0101]), wherein the negative electrode active material comprises:
a core portion (1) containing at least one of silicon, tin, or germanium (see Si, [0104]); and
a covering portion (3) covering at least a part of a surface of the core portion (FIG. 1, [0104]), wherein
the covering portion (3) contains a phosphoric acid-containing compound (see Li3PO4, [0036]),
wherein the phosphoric acid-containing compound is represented by Formula (1) (see Li3PO4, [0036]):
Li-zPxOy … (1) (see Li3PO4, [0036])
wherein z is 0.1 ≤ z ≤ 3, x is 0.5 ≤ x ≤ 2, and y is 1 ≤ y ≤ 5 (see Li3PO4, [0036]),
wherein the core portion is selected from the group consisting of crystalline silicon, amorphous silicon, silicon oxide, a silicon alloy, crystalline tin, amorphous tin, tin oxide, a tin alloy, crystalline germanium, amorphous germanium, germanium oxide, or a germanium alloy (see Si, [0013]), and
wherein the covering portion further contains a Li3PO4-Li4SiO4-based mixed glass (see inorganic material, [0036]).
Chen does not explicitly disclose:
wherein the covering portion is a thin film having an average thickness of 8 nm or less.
Kitagawa discloses an active material (21) comprising a covering portion (3, 4) containing a phosphoric acid-containing compound (3, [0054]) wherein the covering portion (3, 4) is a thin film having an average thickness of 8 nm or less (see thickness, [0055]) to improve internal resistance (see thickness, [0055]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the covering portion of Chen with the thickness of Kitagawa in order to improve internal resistance.
claim 17, Chen electronic device comprising a battery, wherein the electronic device receives power supply from the battery, wherein the battery comprises a negative electrode containing a negative electrode active material; a positive electrode; and an electrolyte (see secondary lithium ion battery, [0101]), wherein the negative electrode active material comprises:
a core portion (1) containing at least one of silicon, tin, or germanium (see Si, [0104]); and
a covering portion (3) covering at least a part of a surface of the core portion (FIG. 1, [0104]), wherein
the covering portion (3) contains a phosphoric acid-containing compound (see Li3PO4, [0036]),
wherein the phosphoric acid-containing compound is represented by Formula (1) (see Li3PO4, [0036]):
Li-zPxOy … (1) (see Li3PO4, [0036])
wherein z is 0.1 ≤ z ≤ 3, x is 0.5 ≤ x ≤ 2, and y is 1 ≤ y ≤ 5 (see Li3PO4, [0036]),
wherein the core portion is selected from the group consisting of crystalline silicon, amorphous silicon, silicon oxide, a silicon alloy, crystalline tin, amorphous tin, tin oxide, a tin alloy, crystalline germanium, amorphous germanium, germanium oxide, or a germanium alloy (see Si, [0013]), and
wherein the covering portion further contains a Li3PO4-Li4SiO4-based mixed glass (see inorganic material, [0036]).
Chen does not explicitly disclose:
wherein the covering portion is a thin film having an average thickness of 8 nm or less.
Kitagawa discloses an active material (21) comprising a covering portion (3, 4) containing a phosphoric acid-containing compound (3, [0054]) wherein the covering portion (3, 4) is a thin film having an average thickness of 8 nm or less (see thickness, [0055]) to improve internal resistance (see thickness, [0055]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the covering portion of Chen with the thickness of Kitagawa in order to improve internal resistance.
Regarding claim 18, Chen discloses an electrically driven vehicle comprising a battery; a converter configured to receive power supply from the battery and convert the power into a driving force of the vehicle; and a controller configured to perform information processing on vehicle control based on information on the battery, wherein the battery comprises a negative electrode containing a negative electrode active material; a positive electrode; and an electrolyte (see secondary lithium ion battery, [0101]), wherein the negative electrode active material comprises:
a core portion (1) containing at least one of silicon, tin, or germanium (see Si, [0104]); and
a covering portion (3) covering at least a part of a surface of the core portion (FIG. 1, [0104]), wherein
the covering portion (3) contains a phosphoric acid-containing compound (see Li3PO4, [0036]),
wherein the phosphoric acid-containing compound is represented by Formula (1) (see Li3PO4
Li-zPxOy … (1) (see Li3PO4, [0036])
wherein z is 0.1 ≤ z ≤ 3, x is 0.5 ≤ x ≤ 2, and y is 1 ≤ y ≤ 5 (see Li3PO4, [0036]),
wherein the core portion is selected from the group consisting of crystalline silicon, amorphous silicon, silicon oxide, a silicon alloy, crystalline tin, amorphous tin, tin oxide, a tin alloy, crystalline germanium, amorphous germanium, germanium oxide, or a germanium alloy (see Si, [0013]), and
wherein the covering portion further contains a Li3PO4-Li4SiO4-based mixed glass (see inorganic material, [0036]).
Chen does not explicitly disclose:
wherein the covering portion is a thin film having an average thickness of 8 nm or less.
Kitagawa discloses an active material (21) comprising a covering portion (3, 4) containing a phosphoric acid-containing compound (3, [0054]) wherein the covering portion (3, 4) is a thin film having an average thickness of 8 nm or less (see thickness, [0055]) to improve internal resistance (see thickness, [0055]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the covering portion of Chen with the thickness of Kitagawa in order to improve internal resistance.
Regarding claim 19
a core portion (1) containing at least one of silicon, tin, or germanium (see Si, [0104]); and
a covering portion (3) covering at least a part of a surface of the core portion (FIG. 1, [0104]), wherein
the covering portion (3) contains a phosphoric acid-containing compound (see Li3PO4, [0036]),
wherein the phosphoric acid-containing compound is represented by Formula (1) (see Li3PO4, [0036]):
Li-zPxOy … (1) (see Li3PO4, [0036])
wherein z is 0.1 ≤ z ≤ 3, x is 0.5 ≤ x ≤ 2, and y is 1 ≤ y ≤ 5 (see Li3PO4, [0036]),
wherein the core portion is selected from the group consisting of crystalline silicon, amorphous silicon, silicon oxide, a silicon alloy, crystalline tin, amorphous tin, tin oxide, a tin alloy, crystalline germanium, amorphous germanium, germanium oxide, or a germanium alloy (see Si, [0013]), and
wherein the covering portion further contains a Li3PO4-Li4SiO4-based mixed glass (see inorganic material, [0036]).
Chen does not explicitly disclose:
wherein the covering portion is a thin film having an average thickness of 8 nm or less.
Kitagawa discloses an active material (21) comprising a covering portion (3, 4) containing a phosphoric acid-containing compound (3, [0054]) wherein the covering portion (3, 4) is a thin film having an average thickness of 8 nm or less (see thickness, [0055]) to improve internal resistance (see thickness, [0055]). Therefore, it would have been obvious to one of 
Regarding claim 20, Chen discloses a power system comprising a battery, wherein the power system receives power supply from the battery, wherein the battery comprises a negative electrode containing a negative electrode active material; a positive electrode; and an electrolyte (see secondary lithium ion battery, [0101]), wherein the negative electrode active material comprises:
a core portion (1) containing at least one of silicon, tin, or germanium (see Si, [0104]); and
a covering portion (3) covering at least a part of a surface of the core portion (FIG. 1, [0104]), wherein
the covering portion (3) contains a phosphoric acid-containing compound (see Li3PO4, [0036]),
wherein the phosphoric acid-containing compound is represented by Formula (1) (see Li3PO4, [0036]):
Li-zPxOy … (1) (see Li3PO4, [0036])
wherein z is 0.1 ≤ z ≤ 3, x is 0.5 ≤ x ≤ 2, and y is 1 ≤ y ≤ 5 (see Li3PO4, [0036]),
wherein the core portion is selected from the group consisting of crystalline silicon, amorphous silicon, silicon oxide, a silicon alloy, crystalline tin, amorphous tin, tin oxide, a tin alloy, crystalline germanium, amorphous germanium, germanium oxide, or a germanium alloy (see Si, [0013]), and
wherein the covering portion further contains a Li3PO4-Li4SiO4-based mixed glass (see inorganic material, [0036]).

wherein the covering portion is a thin film having an average thickness of 8 nm or less.
Kitagawa discloses an active material (21) comprising a covering portion (3, 4) containing a phosphoric acid-containing compound (3, [0054]) wherein the covering portion (3, 4) is a thin film having an average thickness of 8 nm or less (see thickness, [0055]) to improve internal resistance (see thickness, [0055]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the covering portion of Chen with the thickness of Kitagawa in order to improve internal resistance.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 102122708 A) in view of Kitagawa (US 2014/0322613 A1) as applied to claim(s) 14 above, and further in view of Tsuyoshi et al. (WO 2015/125784 A1, hereinafter Tsuyoshi).
Regarding claim 15, modified Chen discloses all claim limitations set forth above, but does not explicitly disclose a battery:
wherein the electrolytic solution contains fluoroethylene carbonate.
Tsuyoshi discloses an electrolytic solution containing fluoroethylene carbonate to improve the charge/discharge efficiency (TABLE 1, [0085]). Chen and Tsuyoshi are analogous art because they are directed to active materials with lithium phosphate-containing covering portions. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the electrolytic solution of modified Chen with fluoroethylene carbonate of Tsuyoshi in order to improve the charge/discharge efficiency.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 11–22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725